STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 21, 2016
               Plaintiff-Appellee,

v                                                                  No. 327068
                                                                   Kent Circuit Court
SHAWN JAMES JARRETT,                                               LC No. 14-009315-FC

               Defendant-Appellant.


Before: MURRAY, P.J., and SAWYER and METER, JJ.

PER CURIAM.

       Defendant appeals as of right his convictions of two counts of first-degree criminal
sexual conduct (“CSC”), MCL 750.520b(1)(c) and MCL 750.520b(1)(f);1 and of first-degree
home invasion, MCL 750.110a(2). We affirm.

        On appeal, defendant claims that defense counsel at trial was ineffective because he did
not move for a mistrial or evidentiary hearing after it was disclosed at sentencing that a crime
scene technician involved in the investigation, Anthony Dilley, had lied on his curriculum vitae,
falsified daily activity logs, and failed to follow proper procedure when obtaining drug test
results in other cases. According to defendant, a mistrial or evidentiary hearing was necessary to
determine whether Dilley accessed and tampered with key DNA evidence present in this case.
Our review is limited to errors apparent on the record. People v Heft, 299 Mich. App. 69, 80; 829
NW2d 266 (2012). To demonstrate ineffective assistance of counsel, “the defendant must show
that counsel’s performance fell below an objective standard of reasonableness,” and “the
defendant must show that, but for counsel’s deficient performance, a different result would have
been reasonably probable.” People v Armstrong, 490 Mich. 281, 290; 806 NW2d 676 (2011),
citing Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).
Defendant “bears a heavy burden in establishing that counsel’s performance was deficient” and
that defendant “was prejudiced by the deficiency.” People v Lopez, 305 Mich. App. 686, 693-
694; 854 NW2d 205 (2014).


1
 The first count of first-degree CSC was based on anal/penile penetration during the commission
of a home invasion, and the second count of first-degree CSC was based on digital/vaginal
penetration using force that caused personal injury to the victim.

                                               -1-
        Defendant’s argument is meritless. A mistrial may only be granted if there is “an
irregularity that is prejudicial to the rights of the defendant and impairs his ability to get a fair
trial.” People v Schaw, 288 Mich. App. 231, 236; 791 NW2d 743 (2010). Additionally, whether
or not to hold an evidentiary hearing is within the discretion of the trial court, People v Rose, 289
Mich. App. 499, 528; 808 NW2d 301 (2010), and a request for an evidentiary hearing to expose
facts supporting a motion for mistrial must be supported by an offer of proof or some kind of
factual support. See People v Johnson, 202 Mich. App. 281, 287; 508 NW2d 509 (1993) (denying
the defendant’s motion for an evidentiary hearing to evaluate identification procedures, stating
that “[w]e do not believe that a defendant is entitled to an evidentiary hearing where the
defendant fails to support the allegation of impropriety with factual support or where it is clear
from the record that such a hearing would be futile”); Rose, 289 Mich. App. at 531 (holding that
the trial court properly denied a motion for an evidentiary hearing challenging a juror’s bias,
because there was no evidence that the juror was partial, and the defendant “essentially invited
the trial court to speculate” that the juror might have had some bias). An evidentiary hearing is
not warranted where it would merely be a fishing expedition. People v Williams, 191 Mich. App.
269, 273-274; 477 NW2d 877 (1991).

        Defendant has not demonstrated or even argued that there is any factual support that
Dilley accessed or tampered with the DNA evidence in this case such that a mistrial or
evidentiary hearing would have been granted if defense counsel had requested one. In fact, there
is evidence on the record affirmatively supporting that Dilley did not have access to the DNA
evidence. The record reflects that Dilley participated in a search of defendant’s apartment, not in
the search of the victim’s home (where a pillow with defendant’s semen on it was found), and
not in the hospital rooms where DNA samples were obtained from the victim and from
defendant. A crime scene technician testified that after the physical evidence from the victim’s
home was analyzed, it was packaged and placed in a secure property room where nobody had
access to it. Furthermore, an investigating police officer testified that he retrieved the physical
evidence from that secure property room, as well as the DNA evidence collected at the hospital,
and stored the evidence in another secure property room. He testified that nobody accessed,
touched, or tampered with that evidence until it was taken to the Michigan State Police Crime
Lab for analysis.

        Thus, because there was no indication or evidence that Dilley tampered with or had
access to the DNA evidence, it would have been meritless for defense counsel to move for a
mistrial or evidentiary hearing on the basis of speculation that Dilley may have tampered with
the DNA evidence. See Schaw, 288 Mich. App. at 236; Rose, 289 Mich. App. at 521; Williams,
191 Mich. App. at 273-274. Because defense counsel cannot be ineffective for failing to raise
meritless issues, People v Ericksen, 208 Mich. App. 192, 201; 793 NW2d 120 (2010), defendant
has failed to carry his burden of demonstrating that defense counsel’s performance fell below an
objective standard of reasonableness. Lopez, 305 Mich. App. at 693-694.

       Affirmed.


                                                              /s/ Christopher M. Murray
                                                              /s/ David H. Sawyer
                                                              /s/ Patrick M. Meter
                                                -2-